Case 2:19-cv-08307-GW-JPR Document 36 Filed 09/17/20 Page 1 of 16 Page ID #:279
Case 2:19-cv-08307-GW-JPR




  1
                                                    1RWH&KDQJHV0DGH%\7KH&RXUW
  2

  3

  4

  5

  6

  7
                           UNITED STATES DISTRICT COURT
  8
                         CENTRAL DISTRICT OF CALIFORNIA
  9

 10     GERARD GUEZ, an individual,
                                                    Case No. 2:19-cv-08307-GW-JPR
 11                 Plaintiff,
 12           vs.                                   STIPULATION FOR ENTRY OF
                                                    PROTECTIVE ORDER
 13     RONNY KOBO, an individual;
        RONNY KOBO, INC., a New York
 14     corporation; TORN BY RONNY
        KOBO, INC., a New York
 15     corporation; and
        DOES 1 through 10, inclusive,
 16

 17                 Defendants
 18

 19
            Plaintiff Gerard Guez (“Plaintiff”) and defendant Ronny Kobo (“Kobo” or
 20
      “Defendant”) stipulate and hereby request the Court enter the Stipulated Protective
 21
      Order attached hereto Exhibit “A.”
 22

 23
      IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 24

 25
       DATED: August 24, 2020                BOWSE LAW GROUP, A.P.C.
 26

 27
                                             By:          /s/ Michael A. Bowse
                                                           MICHAEL A. BOWSE
 28                                                Attorneys for Plaintiff GERARD GUEZ
Case 2:19-cv-08307-GW-JPR Document 36 Filed 09/17/20 Page 2 of 16 Page ID #:280
Case 2:19-cv-08307-GW-JPR




  1

  2    DATED: August 24, 2020            BUCHALTER
  3                                      A Professional Corporation
  4                                      By:        /s/ Matthew L. Seror
  5                                                 MATTHEW L. SEROR
                                                     AARON M. LEVINE
  6
                                                    Attorneys for Defendant
  7                                                     RONNY KOBO
  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27
 28
                                            2
Case 2:19-cv-08307-GW-JPR Document 36 Filed 09/17/20 Page 3 of 16 Page ID #:281
Case 2:19-cv-08307-GW-JPR




  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15                                    EXHIBIT A
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27
 28
                                            3
Case 2:19-cv-08307-GW-JPR Document 36 Filed 09/17/20 Page 4 of 16 Page ID #:282
Case 2:19-cv-08307-GW-JPR




  1

  2

  3

  4

  5

  6

  7
                             UNITED STATES DISTRICT COURT
  8
                           CENTRAL DISTRICT OF CALIFORNIA
  9

 10        GERARD GUEZ, an individual,
                                                    Case No. 2:19-cv-08307-GW-JPR
 11                   Plaintiff,
 12             vs.                                 STIPULATED PROTECTIVE
                                                    ORDER
 13        RONNY KOBO, an individual;
           RONNY KOBO, INC., a New York
 14        corporation; TORN BY RONNY
           KOBO, INC., a New York
 15        corporation; and
           DOES 1 through 10, inclusive,
 16

 17                   Defendants
 18

 19
      1.      INTRODUCTION
 20
              1.1     PURPOSES AND LIMITATIONS
 21
              Discovery in this action may involve production of confidential, proprietary,
 22
      or private information for which special protection from public disclosure and from
 23
      use for any purpose other than prosecuting this litigation may be warranted.
 24
      Accordingly, the Parties hereby stipulate to and petition the Court to enter the
 25
      following Stipulated Protective Order. The Parties acknowledge that this Order
 26
      does not confer blanket protections on all disclosures or responses to discovery and
 27
      that the protection it affords from public disclosure and use extends only to the
 28
Case 2:19-cv-08307-GW-JPR Document 36 Filed 09/17/20 Page 5 of 16 Page ID #:283
Case 2:19-cv-08307-GW-JPR




  1   limited information or items that are entitled to confidential treatment under the
  2   applicable legal principles. The Parties further acknowledge, as set forth in Section
  3   12.3 below, that this Order does not entitle them to file Confidential Information
  4   under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed
  5   and the standards that will be applied when a Party seeks permission from the Court
  6   to file material under seal.
  7         1.2    GOOD CAUSE STATEMENT
  8         In or about May 2014, Plaintiff loaned Defendant Torn by Ronny Kobo, Inc.
  9   $400,000 for use in connection with the operation of its apparel business. The loan
 10   was evidenced by a promissory note. On or about June 13, 2014, Plaintiff made a
 11   second loan to Defendant Torn by Ronny Kobo, Inc. in the amount of $500,000.
 12   The second loan was also evidenced by a written promissory note. In this action,
 13   Plaintiff seeks the recovery of the $197,113 allegedly remaining due to Plaintiff on
 14   his loans.
 15         Plaintiff also alleges that the defendants are alter-egos of each other, and
 16   specifically, that Ronny Kobo (the individual) is the alter-ego of Defendants Torn
 17   by Ronny Kobo, Inc. and of Ronny Kobo, Inc. Ronny Kobo denies that she is the
 18   alter ego of either Torn by Ronny Kobo, Inc. or Ronny Kobo, Inc.
 19         Plaintiff has propounded discovery requests to Ronny Kobo, and may
 20   propound further discovery in the future. Other parties may propound discovery in
 21   the future. Given the issues presented in this case, it is anticipated that the
 22   information and documents sought in discovery by the parties will include: the
 23   financial condition of the parties; financial documents, including balance sheets,
 24   profit and loss statements, financial statements, ledgers, and related documents;
 25   corporate documents of the defendants; documents evidencing defendants’
 26   borrowing activities; documents identifying shareholders, officers and directors of
 27   the defendants; shareholder agreements; documents evidencing the manufacturer
 28   and sale of garments; and documents related to Defendants’ employees. Additional
                                                  2
Case 2:19-cv-08307-GW-JPR Document 36 Filed 09/17/20 Page 6 of 16 Page ID #:284
Case 2:19-cv-08307-GW-JPR




  1   categories of information and documents might also be the subject of discovery
  2   requests in this case.
  3          The documents referenced above, and the information contained therein, PD\
  4   EH confidential and contain confidential and private information. This information
  5   PD\ notEH generally known to the public. The public disclosure of these
  6   documents could harm the defendants, their shareholders, officers and/or directors
  7   by making public the financial condition the defendants and their respective
  8   shareholders, officers, directors, or employees. In addition, the information sought
  9   is likely also to include Defendants’ customers, vendors, and other proprietary
 10   information with is also not generally known to the public.
 11   2.     DEFINITIONS
 12          2.1    Action: The above captioned action.
 13          2.2    Challenging Party: a Party or Nonparty that challenges the designation
 14   of information or items under this Order.
 15          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 16   how it is generated, stored, or maintained) or tangible things that qualify for
 17   protection under Federal Rule of Civil Procedure 26(c) and as specified above in the
 18   Good Cause Statement.
 19          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
 20   their support staff).
 21          2.5    Designating Party: a Party or Nonparty that designates information or
 22   items that it produces in disclosures or in responses to discovery as
 23   “CONFIDENTIAL.”
 24          2.6    Disclosure or Discovery Material: all items or information, regardless
 25   of the medium or manner in which it is generated, stored, or maintained (including,
 26   among other things, testimony, transcripts, and tangible things), that are produced or
 27   generated in disclosures or responses to discovery in this matter.
 28
                                                  3
Case 2:19-cv-08307-GW-JPR Document 36 Filed 09/17/20 Page 7 of 16 Page ID #:285
Case 2:19-cv-08307-GW-JPR




  1         2.7    Expert: a person with specialized knowledge or experience in a matter
  2   pertinent to the litigation who has been retained by a Party or its counsel to serve as
  3   an expert witness or as a consultant in this action.
  4         2.8    House Counsel: attorneys who are employees of a Party to this Action.
  5   House Counsel does not include Outside Counsel of Record or any other outside
  6   counsel.
  7         2.9    Nonparty: any natural person, partnership, corporation, association, or
  8   other legal entity not named as a Party to this action.
  9         2.10 Outside Counsel of Record: attorneys who are not employees of a
 10   Party to this Action but are retained to represent or advise a Party and have appeared
 11   in this Action on behalf of that Party or are affiliated with a law firm that has
 12   appeared on behalf of that Party, including support staff.
 13         2.11 Party: any Party to this Action, including all of its officers, directors,
 14   employees, consultants, retained experts, and Outside Counsel of Record (and their
 15   support staffs).
 16         2.12 Producing Party: a Party or Nonparty that produces Disclosure or
 17   Discovery Material in this Action.
 18         2.13 Professional Vendors: persons or entities that provide litigation
 19   support services (for example, photocopying, videotaping, translating, preparing
 20   exhibits or demonstrations, and organizing, storing, or retrieving data in any form or
 21   medium) and their employees and subcontractors.
 22         2.14 Protected Material: any Disclosure or Discovery Material that is
 23   designated as “CONFIDENTIAL.”
 24         2.15 Receiving Party: a Party that receives Disclosure or Discovery
 25   Material from a Producing Party.
 26

 27   3.    SCOPE
 28
                                                  4
Case 2:19-cv-08307-GW-JPR Document 36 Filed 09/17/20 Page 8 of 16 Page ID #:286
Case 2:19-cv-08307-GW-JPR




  1         The protections conferred by this Stipulation and Order cover not only
  2   Protected Material (as defined above) but also any information copied or extracted
  3   from Protected Material; all copies, excerpts, summaries, or compilations of
  4   Protected Material; and any testimony, conversations, or presentations by Parties or
  5   their Counsel that might reveal Protected Material.
  6         Any use of Protected Material at trial will be governed by the orders of the
  7   trial judge. This Order does not govern the use of Protected Material at trial.
  8   4.    DURATION
  9         Once a case proceeds to trial, all the information that was designated as
 10   confidential or maintained under this Order becomes public and will be
 11   presumptively available to all members of the public, including the press, unless the
 12   trial judge finds compelling reasons to proceed otherwise. See Kamakana v. City &
 13   Cnty. of Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing “good
 14   cause” showing for sealing documents produced in discovery from “compelling
 15   reasons” needed for merits-related documents). Accordingly, the terms of this
 16   Order do not extend beyond the beginning of trial.
 17         Even after final disposition of this litigation, the confidentiality obligations
 18   imposed by this Order will remain in effect until a Designating Party agrees
 19   otherwise in writing or a court order otherwise directs. Final disposition is the later
 20   of (1) dismissal of all claims and defenses in this Action, with or without prejudice,
 21   or (2) final judgment after the completion and exhaustion of all appeals, rehearings,
 22   remands, trials, or reviews of this Action, including the time limits for filing any
 23   motions or applications for extension of time under applicable law.
 24   5.    DESIGNATING PROTECTED MATERIAL
 25         5.1    Each Party or Nonparty that designates information or items for
 26   protection under this Order must take care to limit any such designation to specific
 27   material that qualifies under the appropriate standards. The Designating Party must
 28   designate for protection only those parts of material, documents, items, or oral or
                                                 5
Case 2:19-cv-08307-GW-JPR Document 36 Filed 09/17/20 Page 9 of 16 Page ID #:287
Case 2:19-cv-08307-GW-JPR




  1   written communications that qualify so that other portions of the material,
  2   documents, items, or communications for which protection is not warranted are not
  3   swept unjustifiably within the ambit of this Order.
  4         Mass, indiscriminate, or routinized designations are prohibited. Designations
  5   that are shown to be clearly unjustified or that have been made for an improper
  6   purpose (for example, to unnecessarily encumber the case-development process or
  7   to impose unnecessary expenses and burdens on other parties) may expose the
  8   Designating Party to sanctions.
  9         If it comes to a Designating Party’s attention that information or items it
 10   designated for protection do not qualify for that level of protection, that Designating
 11   Party must promptly notify all other Parties that it is withdrawing the inapplicable
 12   designation.
 13         5.2      Except as otherwise provided in this Order, Disclosure or Discovery
 14   Material that qualifies for protection under this Order must be clearly so designated
 15   before the material is disclosed or produced.
 16         Designation in conformity with this Order requires the following:
 17         (a) for information in documentary form (for example, paper or electronic
 18   documents but excluding transcripts of depositions or other pretrial or trial
 19   proceedings), the Producing Party must affix at a minimum the legend
 20   “CONFIDENTIAL” to each page that contains Protected Material. If only a portion
 21   or portions of the material on a page qualify for protection, the Producing Party
 22   must clearly identify the protected portion(s) (for example, by making appropriate
 23   markings in the margins).
 24                  A Party or Nonparty that makes original documents available for
 25   inspection need not designate them for protection until after the inspecting Party has
 26   indicated which documents it would like copied and produced. During the
 27   inspection and before the designation, all material made available for inspection
 28   must be treated as “CONFIDENTIAL.” After the inspecting Party has identified the
                                                 6
Case 2:19-cv-08307-GW-JPR Document 36 Filed 09/17/20 Page 10 of 16 Page ID #:288
Case 2:19-cv-08307-GW-JPR




  1    documents it wants copied and produced, the Producing Party must determine which
  2    documents, or portions thereof, qualify for protection under this Order. Then,
  3    before producing the specified documents, the Producing Party must affix the
  4    “CONFIDENTIAL” legend to each page that contains Protected Material. If only a
  5    portion or portions of the material on a page qualify for protection, the Producing
  6    Party also must clearly identify the protected portion(s) (for example, by making
  7    appropriate markings in the margins).
  8          (b) for testimony given in depositions, the Designating Party must identify
  9    the Disclosure or Discovery Material that is protected on the record, before the close
 10    of the deposition.
 11          (c) for information produced in some form other than documentary and for
 12    any other tangible items, the Producing Party must affix in a prominent place on the
 13    exterior of the container or containers in which the information is stored the legend
 14    “CONFIDENTIAL.” If only a portion or portions of the information warrant
 15    protection, the Producing Party, to the extent practicable, must identify the protected
 16    portion(s).
 17          5.3     If timely corrected, an inadvertent failure to designate qualified
 18    information or items does not, standing alone, waive the Designating Party’s right to
 19    secure protection under this Order for that material. On timely correction of a
 20    designation, the Receiving Party must make reasonable efforts to assure that the
 21    material is treated in accordance with the provisions of this Order.
 22

 23

 24

 25

 26

 27
 28
                                                   7
Case 2:19-cv-08307-GW-JPR Document 36 Filed 09/17/20 Page 11 of 16 Page ID #:289
Case 2:19-cv-08307-GW-JPR




  1    6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
  2          6.1      Any Party or Nonparty may challenge a designation of confidentiality
  3    at any time consistent with the Court’s scheduling order.
  4          6.2      The Challenging Party must initiate the dispute-resolution process (and,
  5    if necessary, file a discovery motion) under Local Rule 37.
  6          6.3      The burden of persuasion in any such proceeding is on the Designating
  7    Party. Frivolous challenges, and those made for an improper purpose (for example,
  8    to harass or impose unnecessary expenses and burdens on other parties), may expose
  9    the Challenging Party to sanctions. Unless the Designating Party has waived or
 10    withdrawn the confidentiality designation, all parties must continue to afford the
 11    material in question the level of protection to which it is entitled under the
 12    Producing Party’s designation until the Court rules on the challenge.
 13    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 14          7.1      A Receiving Party may use Protected Material that is disclosed or
 15    produced by another Party or by a Nonparty in connection with this Action only for
 16    prosecuting, defending, or attempting to settle this Action. Such Protected Material
 17    may be disclosed only to the categories of people and under the conditions described
 18    in this Order. When the Action has been terminated, a Receiving Party must comply
 19    with the provisions of Section 13 below (FINAL DISPOSITION).
 20          Protected Material must be stored and maintained by a Receiving Party at a
 21    location and in a manner sufficiently secure to ensure that access is limited to the
 22    people authorized under this Order.
 23          7.2      Unless otherwise ordered by the Court or permitted in writing by the
 24    Designating Party, a Receiving Party may disclose any information or item
 25    designated “CONFIDENTIAL” only to the following people:
 26                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
 27    well as employees of that Outside Counsel of Record to whom it is reasonably
 28    necessary to disclose the information for this Action;
                                                   8
Case 2:19-cv-08307-GW-JPR Document 36 Filed 09/17/20 Page 12 of 16 Page ID #:290
Case 2:19-cv-08307-GW-JPR




  1             (b) the officers, directors, and employees (including House Counsel) of
  2    the Receiving Party to whom disclosure is reasonably necessary for this Action;
  3             (c) Experts (as defined in this Order) of the Receiving Party to whom
  4    disclosure is reasonably necessary for this Action and who have signed the
  5    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  6             (d) the Court and its personnel;
  7             (e) court reporters and their staff;
  8             (f) professional jury or trial consultants, mock jurors, and Professional
  9    Vendors to whom disclosure is reasonably necessary for this Action and who have
 10    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 11             (g) the author or recipient of a document containing the information or a
 12    custodian or other person who otherwise possessed or knew the information;
 13             (h) during their depositions, witnesses and attorneys for witnesses to
 14    whom disclosure is reasonably necessary, provided that the deposing party requests
 15    that the witness sign the form attached as Exhibit A hereto and the witnesses will
 16    not be permitted to keep any confidential information unless they sign the form,
 17    unless otherwise agreed by the Designating Party or ordered by the Court. Pages of
 18    transcribed deposition testimony or exhibits to depositions that reveal Protected
 19    Material may be separately bound by the court reporter and may not be disclosed to
 20    anyone except as permitted under this Order; and
 21             (i) any mediator or settlement officer, and their supporting personnel,
 22    mutually agreed on by any of the Parties engaged in settlement discussions or
 23    appointed by the Court.
 24    8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 25    IN OTHER LITIGATION
 26          If a Party is served with a subpoena or a court order issued in other litigation
 27    that compels disclosure of any information or items designated in this Action as
 28    “CONFIDENTIAL,” that Party must
                                                   9
Case 2:19-cv-08307-GW-JPR Document 36 Filed 09/17/20 Page 13 of 16 Page ID #:291
Case 2:19-cv-08307-GW-JPR




  1              (a) promptly notify in writing the Designating Party. Such notification
  2    must include a copy of the subpoena or court order unless prohibited by law;
  3              (b) promptly notify in writing the party who caused the subpoena or order
  4    to issue in the other litigation that some or all of the material covered by the
  5    subpoena or order is subject to this Protective Order. Such notification must include
  6    a copy of this Order; and
  7              (c) cooperate with respect to all reasonable procedures sought to be
  8    pursued by the Designating Party whose Protected Material may be affected.
  9          If the Designating Party timely seeks a protective order, the Party served with
 10    the subpoena or court order should not produce any information designated in this
 11    action as “CONFIDENTIAL” before a determination on the protective-order request
 12    by the relevant court unless the Party has obtained the Designating Party’s
 13    permission. The Designating Party bears the burden and expense of seeking
 14    protection of its Confidential Material, and nothing in these provisions should be
 15    construed as authorizing or encouraging a Receiving Party in this Action to disobey
 16    a lawful directive from another court.
 17    9.    A NONPARTY’S PROTECTED MATERIAL SOUGHT TO BE
 18    PRODUCED IN THIS LITIGATION
 19              (a) The terms of this Order are applicable to information produced by a
 20    Nonparty in this Action and designated as “CONFIDENTIAL.” Such information is
 21    protected by the remedies and relief provided by this Order. Nothing in these
 22    provisions should be construed as prohibiting a Nonparty from seeking additional
 23    protections.
 24              (b) In the event that a Party is required by a valid discovery request to
 25    produce a Nonparty’s Confidential Information in its possession and the Party is
 26    subject to an agreement with the Nonparty not to produce the Nonparty’s
 27    Confidential Information, then the Party must
 28
                                                  10
Case 2:19-cv-08307-GW-JPR Document 36 Filed 09/17/20 Page 14 of 16 Page ID #:292
Case 2:19-cv-08307-GW-JPR




  1                 (1) promptly notify in writing the Requesting Party and the Nonparty
  2    that some or all of the information requested is subject to a confidentiality
  3    agreement with a Nonparty;
  4                 (2) promptly provide the Nonparty with a copy of this Order, the
  5    relevant discovery request(s), and a reasonably specific description of the
  6    information requested; and
  7                 (3) make the information requested available for inspection by the
  8    Nonparty, if requested.
  9              (c) If the Nonparty fails to seek a protective order within 21 days of
 10    receiving the notice and accompanying information, the Receiving Party may
 11    produce the Nonparty’s Confidential Information responsive to the discovery
 12    request. If the Nonparty timely seeks a protective order, the Receiving Party must
 13    not produce any information in its possession or control that is subject to the
 14    confidentiality agreement with the Nonparty before a ruling on the protective-order
 15    request. Absent a court order to the contrary, the Nonparty must bear the burden
 16    and expense of seeking protection of its Protected Material.
 17    10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 18          If a Receiving Party learns that by inadvertence or otherwise, it has disclosed
 19    Protected Material to any person or in any circumstance not authorized under this
 20    Order, the Receiving Party must immediately notify the Designating Party in writing
 21    of the unauthorized disclosures, use its best efforts to retrieve all unauthorized
 22    copies of the Protected Material, inform the person or people to whom unauthorized
 23    disclosures were made of the terms of this Order, and ask that person or people to
 24    execute the “Acknowledgment and Agreement to Be Bound” that is attached hereto
 25    as Exhibit A.
 26

 27
 28
                                                  11
Case 2:19-cv-08307-GW-JPR Document 36 Filed 09/17/20 Page 15 of 16 Page ID #:293
Case 2:19-cv-08307-GW-JPR




  1    11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  2    PROTECTED MATERIAL
  3             When a Producing Party gives notice to Receiving Parties that certain
  4    inadvertently produced material is subject to a claim of privilege or other protection,
  5    the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  6    Procedure 26(b)(5)(B).
  7    12.      MISCELLANEOUS
  8             12.1 Nothing in this Order abridges the right of any person to seek its
  9    modification by the Court.
 10             12.2 By stipulating to the entry of this Order, no Party waives any right it
 11    otherwise would have to object to disclosing or producing any information or item
 12    on any ground not addressed in this Order. Similarly, no Party waives any right to
 13    object on any ground to use in evidence of any of the material covered by this
 14    Order.
 15             12.3 A Party that seeks to file under seal any Protected Material must
 16    comply with Civil Local Rule 79-5. Protected Material may be filed under seal only
 17    pursuant to a court order authorizing the sealing of the specific Protected Material at
 18    issue. If a Party's request to file Protected Material under seal is denied, then the
 19    Receiving Party may file the information in the public record unless otherwise
 20    instructed by the Court.
 21    13.      FINAL DISPOSITION
 22             After the final disposition of this Action, as defined in paragraph 4, within 60
 23    days of a written request by the Designating Party, each Receiving Party must return
 24    all Protected Material to the Producing Party or destroy such material. As used in
 25    this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 26    summaries, and any other format reproducing or capturing any of the Protected
 27    Material. Whether the Protected Material is returned or destroyed, the Receiving
 28    Party must submit a written certification to the Producing Party (and, if not the same
                                                    12
Case 2:19-cv-08307-GW-JPR Document 36 Filed 09/17/20 Page 16 of 16 Page ID #:294
Case 2:19-cv-08307-GW-JPR




  1    person or entity, to the Designating Party) by the 60-day deadline that identifies (by
  2    category, when appropriate) all the Protected Material that was returned or
  3    destroyed and affirms that the Receiving Party has not retained any copies, abstracts,
  4    compilations, summaries, or any other format reproducing or capturing any of the
  5    Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
  6    archival copy of all pleadings; motion papers; trial, deposition, and hearing
  7    transcripts; legal memoranda; correspondence; deposition and trial exhibits; expert
  8    reports; attorney work product; and consultant and expert work product even if such
  9    materials contain Protected Material. Any such archival copies that contain or
 10    constitute Protected Material remain subject to this Order as set forth in Section 4
 11    (DURATION).
 12          14.    SANCTIONS
 13          Any willful violation of this Order may be punished by civil or criminal
 14    contempt, financial or evidentiary sanctions, reference to disciplinary authorities, or
 15    other appropriate action at the discretion of the Court.
 16

 17

 18    DATED: 6HSWHPEHU, 2020
 19                                            By:
 20
                                               Honorable Jean P. Rosenbluth
 21
                                               United States Magistrate Judge
 22

 23

 24

 25

 26

 27
 28
                                                  13
